CAMPBELL, Judge.
The evidence on behalf of the defendant tended to show that his only participation in the event was in driving the car and that he was forced at gunpoint by the other two men involved to do that and that this automobile ride to a secluded spot where Robert Hodge was beaten was not only against the will of Hodge but also was against the defendant’s will and only because of the coercion imposed upon the defendant by the other two men.
Nowhere in the court’s charge to the jury did the court instruct on defendant’s defense that he was coerced at gunpoint into participating in the kidnapping. The defendant offered evidence on this point.
The defendant was entitled to have the court instruct the jury to the effect that if, upon a consideration of all the evidence it found the facts to be that what the defendant did in driving the automobile was under compulsion or through fear of death or great bodily harm, it should return a verdict of not guilty. State v. Sherian, 234 N.C. 30, 65 S.E. 2d 331 (1951).
We do not think the charge given was adequate in this respect.
The defendant is entitled to a new trial, and it is so ordered.
New trial.
Judges Brock and Graham concur.